Citation Nr: 0025953	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-12 800	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, D.C.


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by ear infections.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a right hip 
disorder.  

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a left ankle 
disorder.  

7.  Entitlement to service connection for a left knee 
disorder.  

8.  Entitlement to primary service connection for sleep 
apnea.  

9.  Entitlement to secondary service connection for sleep 
apnea.  

10.  Entitlement to service connection for gout.  

11.  Entitlement to an increased rating for a low back 
disorder, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1959 to December 
1962 and from May 1963 to January 1980.  He has service 
connection for respiratory insufficiency associated with 
phrenic paralysis, currently evaluated as 30 percent 
disabling.  

This appeal arises from March 1995 and February 1996 rating 
decisions of the Sioux Falls, South Dakota RO which, among 
other things, denied service connection for a right shoulder 
disorder, for a disorder manifested by ear infections, for 
tinnitus, for a right hip disorder, for PTSD, for a left 
ankle disorder, for a left knee disorder, for sleep apnea, to 
include service connection on a primary and secondary basis, 
and for gout.  A February 1996 rating decision awarded 
service connection and assigned a 10 percent rating for the 
veteran's low back disorder.  The veteran expressed 
dissatisfaction with the 10 percent rating assigned for his 
low back disorder, and he has continued his appeal as to his 
low back disorder following a December 1998 rating decision 
which increased the rating for the service-connected low back 
disorder to 20 percent.  The veteran was accorded a hearing 
before a hearing officer at the RO in March 1996, and a 
transcript of the hearing is included in the claims folder.  
In November 1997, the veteran's claims folder was transferred 
to the Washington, D.C, RO due to the fact that he was living 
outside of the United States.  

The Board of Veterans' Appeals (Board) notes that, in a June 
1994 statement, the veteran submitted a claim of service 
connection for a disorder manifested by high levels of 
cholesterol.  This claim has not been adjudicated by the RO 
and is referred to the RO for appropriate action.  The claim 
of entitlement to an increased rating for a service-connected 
low back disorder is addressed in a remand following this 
decision.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a right shoulder disorder; as such, the claim of service 
connection for a right shoulder disorder is not plausible.  

2.  There is no competent evidence that the veteran currently 
has a disorder manifested by ear infections; as such, the 
claim of service connection for a disorder manifested by ear 
infections is not plausible.  

3.  There is no competent evidence that the veteran currently 
has tinnitus; as such, the claim of service connection for 
tinnitus is not plausible.  

4.  There is no competent evidence that the veteran currently 
has a right hip disorder; as such, the claim of service 
connection for a right hip disorder is not plausible.  

5.  There is no competent evidence that the veteran currently 
has PTSD; as such, the claim of service connection for PTSD 
is not plausible.  

6.  The veteran sustained a left ankle injury in service 
which produced identifiable residuals.  

7.  The veteran sustained a left knee injury in service which 
included a laceration and he currently has a laceration scar 
due to that injury; his current left knee degenerative 
arthritis is an advancement of his service-connected 
degenerative arthritis of the low back.  

8.  There is no competent medical evidence relating the 
veteran's current sleep apnea to service; as such, the claim 
for primary service connection for sleep apnea is not 
plausible.  

9.  There is no competent medical evidence relating the 
veteran's sleep apnea to his service-connected respiratory 
insufficiency; as such, the claim for secondary service 
connection for sleep apnea is not plausible.  

10.  The veteran's gout developed during service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right shoulder disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
disorder manifested by ear infections is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The claim of entitlement to service connection for a 
right hip disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The claim of entitlement to service connection for PTSD 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).  

6.  A left ankle disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).  

7.  Residuals of a left knee injury, consisting of a 
laceration scar and degenerative arthritis of the left knee, 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991).  

8.  The claim for primary service connection for sleep apnea 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

9.  The claim for secondary service connection for sleep 
apnea is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

10.  Gout was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 ("Report of Separation from Active 
Duty") for the period from September 1968 to January 1980 
shows that he served in the U.S. Army in Vietnam, and that 
his awards included the Bronze Star Medal and the Vietnam 
Cross of Gallantry.  His primary military occupational 
specialty (MOS) for the bulk of his military service was 
infantry officer.  

The veteran's service medical records include a November 1963 
medical report noting his complaint of sore tendons in his 
foot and leg.  There was tenderness on palpation of the 
Achilles tendon, and the veteran reported a sudden onset of 
pain that day.  The examiner noted that there was no history 
of trauma.  The examiner did not indicate whether the 
veteran's left foot and leg or his right foot and leg or both 
feet and legs were the subject(s) of his complaints of pain.  
In June 1965, the veteran complained of pain in his right 
ear, radiating to the mastoid and temporomandibular joint 
area.  Following clinical evaluation, the assessment was of a 
question of an upper respiratory infection with Eustachian 
tube obstruction.  An August 1971 medical note from the ear 
nose and throat clinic at a military hospital at Fort Riley, 
Kansas, contains an examiner's assessment of mild, bilateral 
external otitis.  A September 1973 report from the emergency 
room at a military hospital at Fort Benning, Georgia, shows 
that the veteran was treated for infections in both ears.  
The examiner noted that he had erythema of both ear canals, 
and the impression was of bilateral external otitis.  In 
November 1975, the veteran complained of pain and swelling of 
the right, second metatarsophalangeal (MTP) joint.  He denied 
a history of trauma and gout.  There was swelling and mild 
tenderness to palpation at the right, second MTP joint.  The 
examiner's assessment was of a question of gout.  In December 
1975, it was noted that the veteran had persistent toe pain 
but, the pain had decreased in severity.  Following clinical 
evaluation, the examiner's assessment was hyperuricemia.  In 
January 1976, an examiner indicated that the veteran's 
hyperuricemia had somewhat improved.  In September 1977, the 
veteran reported having several episodes of joint pain two 
years earlier.  He had been asymptomatic for about 18 months.  
In November 1977, he was treated for mild seborrhea of the 
external ears.  His ear canals and tympanic membranes were 
clear.  An x-ray study of the veteran's right shoulder in 
November 1977 was negative for abnormalities.  On medical 
examination in January 1978, the veteran gave a history which 
included swollen or painful joints, hearing loss, painful or 
"trick" shoulder, left knee pain, and pain in both ankles 
and both shoulders.  X-ray study of the veteran's left knee 
was done to rule out a fracture.  There was a notation of a 
prior trauma with laceration.  The x-ray study revealed no 
significant abnormalities.  In February 1978, he complained 
of ear infections.  The examiner reported that the veteran 
seemed to have excoriation of the ear canal on the right 
side, and the impression was of external otitis.  In February 
1979, the veteran complained of scaling of his ears.  On 
medical examination in October 1979, he gave a history which 
included, swollen or painful joints and hearing loss.  He 
denied a history of a painful or "trick" shoulder or elbow, 
and he denied a history of a "trick" or locked knee.  
Psychiatric evaluation, along with clinical evaluation of the 
veteran's ears, and upper and lower extremities, was normal.  
In December 1979, the veteran complained of left ankle 
weakness of one week's duration.  He gave a history of two 
severe ankle sprains in the past.  The examiner noted that 
the ankle was stable, and was not swollen.  X-ray study of 
the left ankle showed soft tissue calcification from the 
posterior to the distal posterior tibial tubercle due to old 
trauma.  

On VA general medical examination in September 1980, the 
veteran's ears were negative for abnormalities.  

Records, dating from January 1990 to July 1993, and 
reflecting post-service medical treatment of the veteran at 
several military medical facilities, were subsequently 
associated with the claims folder.  A July 1992 note from the 
family practice clinic at Wurtsmith Air Force Base (AFB) in 
Michigan, included the veteran's complaint of bilateral knee 
pain.  On clinical evaluation of the knees, there were no 
indications of effusion, tenderness, ligament laxity, or 
patellar compression.  The assessment was degenerative joint 
disease.  In a January 1993 report from a medical facility at 
Ellsworth AFB, South Dakota, the examining physician's 
assessments included probable sleep apnea and hyperuricemia.  

On VA orthopedic examination in November 1993, the veteran 
gave a history of sustaining what he described as a severe, 
wrenching left knee injury while participating in a drill in 
service in the early 1970s.  He stated that his left knee 
ached if he moved up or down stairs, and he had occasional 
swelling of his knee.  This condition had worsened over the 
preceding four to five years.  On occasion, his knee pain was 
sufficiently severe to require crutches until the pain 
subsided.  On clinical evaluation, the examining physician's 
diagnosis was mild arthritic changes and left knee 
patellafemoral syndrome.  

On VA respiratory examination in November 1993, the veteran 
indicated that breathing problems and shortness of breath 
caused him to become so drowsy that he frequently fell asleep 
for a few seconds.  He added that he snored loudly, with 
prolonged periods during which he was not breathing.  The 
examiner opined that there was little doubt that the veteran 
has sleep apnea, but this was in no way related to a left 
hemidiaphragm disorder which has been present since at least 
the late 1970s.  

A VA x-ray study of the veteran's knees in December 1993 
showed what were described as minimal hypertrophic changes.  
The knees were otherwise negative for abnormalities.  

In a VA medical note dated in September 1994, the veteran 
complained of a sleep disturbance which the examiner believed 
was typical of sleep apnea.  He indicated that he used cotton 
swabs in his ears regularly, and he had intermittent itching 
from his ears.  On clinical evaluation, the examiner noted 
that there was some evidence of cotton swabs used in the 
veteran's ear canals, as indicated by two small areas which 
appeared to reflect trauma from the swabs.  

On VA examination in October 1994, the veteran's complaints 
included sleep apnea since 1980-1985, pain and itching in his 
ears since his service in Vietnam, a high-pitched, 
intermittent ringing in his ears, which was reported as 
unrelated to the pain and itching in his ears, gout since 
approximately the mid-1970s, and left ankle pain and 
susceptibility to left ankle sprains.  On clinical 
evaluation, the examining physician noted flaky cerumen in 
the ear canals and mild edema and redness from the eardrum.  
A fungus culture was taken, but the physician reported that 
the ears did not have a typical fungal infection appearance.  
The examiner noted that no abnormality of the left ankle was 
seen or apparent on palpation of the ankle.  The examining 
physician's diagnoses included severe sleep apnea.  The 
examiner opined that there was no evidence of ear infection, 
and that a fungus culture was negative for abnormalities.  
The examiner noted that there was no evidence of gout on 
examination, and that no specific left ankle abnormality was 
found.  

On VA x-ray study of the veteran's left ankle in October 
1994, the examiner noted that anterior and posterior views 
suggested an undisplaced fracture across the bone of the 
talus laterally.  The examiner recommended followup anterior, 
posterior, and right and left anterior oblique projections, 
and speculated that there might be slight soft tissue 
swelling laterally.  No other bone or joint abnormality was 
visualized.  

In two statements received in November 1994, the veteran 
listed locations in which he was stationed while in service, 
and listed places and dates of onset of disabilities for 
which he was seeking service connection.  He indicated that, 
while serving in Vietnam, during the period from 1969 to 
1970, he developed a severe infection of the ears.  He 
reported receiving medical treatment for this disorder at a 
medical facility at "LZ Betty" in Binh Thuan Province.  
During the same period, he received medical treatment at a 
medical facility at Nha Trang, for a severe left ankle 
sprain, which was later diagnosed as torn ankle ligaments.  
The veteran reported that, during the period from 1975 to 
1977, he received medical treatment at a U.S. military 
medical dispensary at Kaiserslautern, West Germany, for 
disorders including a left ankle disorder, a left knee 
disorder, and a disorder manifested by high levels of uric 
acid.  He indicated that, in the period from 1977 to 1980, he 
received medical treatment at a U.S. military hospital in 
Vicenza, Italy for disorders including disorders of both 
ankles, a hip disorder (the veteran did not indicate which 
hip was affected), a disorder of the ears, a left knee 
disorder, and a disorder manifested by high levels of uric 
acid.  

In February 1995, the veteran submitted several statements 
from acquaintances in support of his claims.  In a January 
1995 statement, John Fitzgibbons recalled having served with 
the veteran in West Germany in the mid-1970s.  He indicated 
that the veteran's complaints at that time included gout, and 
knee and ankle pain.  In a February 1995 statement, [redacted]
indicated that, while serving in the military with 
the veteran, he recalled two or three occasions in which the 
veteran had used crutches because of ankle and knee problems, 
and his leg became swollen and discolored from above the knee 
to the toes.  Mr. [redacted] further noted that the veteran told 
him he had severe ear pain because of an inflammation or 
infection which had begun in Vietnam.  In a February 1995 
statement, [redacted] indicated that he had known the 
veteran from the early 1970s until the early 1980s.  Mr. 
[redacted] stated that the veteran was given medication for 
various disorders, including gout, while stationed in West 
Germany.  The veteran's complaints at that time included 
bursitis in his shoulders, and knee problems which sometimes 
forced him to use crutches.  In a February 1995 statement, 
[redacted] noted that he had served in the military with 
the veteran in several locations.  He indicated that the 
veteran had been taking medication in West Germany in about 
1976 for problems including gout, and in the early 1970s, he 
had been taking medication for problems including ankle and 
knee disorders.  Mr. [redacted] stated that the veteran began 
having difficulty with his ears while stationed in West 
Germany, and he developed problems with bursitis in his 
shoulders while in Italy.  

In a statement received in May 1995, the veteran asserted, 
among other things, that a medical report, dated in January 
1995, from the VA Medical Center in Omaha, Nebraska (Omaha 
VAMC) confirmed that he had sleep apnea.  He contended that 
this disorder is related to his service-connected respiratory 
insufficiency, secondary to phrenic paralysis.  

In a January 1996 letter to the RO, the veteran indicated 
that he had located one physician, and possibly another 
physician, who provided him with medical treatment during 
service, and who would be able to corroborate some of his 
disability claims.  The letter did not list the names or 
addresses of the physician(s) to whom the veteran referred.  

In February 1996, a VA hospital discharge summary, dated in 
December 1994, from the VA Medical Center in Fort Meade, 
South Dakota (Fort Meade VAMC), was associated with the 
claims folder.  The examining physician's diagnosis was sleep 
apnea.  Additionally, in February 1996, a report of a 
nocturnal polysomnogram, dated in February 1995, from Omaha 
VAMC, was associated with the claims folder.  This appears to 
be the medical record referred to by the veteran in his 
statement received in May 1995.  The examiner's impressions 
included moderate obstructive sleep apnea.  

In February 1996, a statement from [redacted], an 
acquaintance of the veteran, dated in January 1995, was 
associated with the claims folder.  Mr. [redacted] reported first 
meeting the veteran in 1965.  In 1969, while in Vietnam, the 
veteran reportedly severely sprained and tore ligaments in 
his left ankle and left knee from running at full speed and 
stepping into a hole.  When he last saw the veteran prior to 
his retirement in 1980, Mr. [redacted] recalled that the veteran 
was taking medication for several disorders, including gout.  
He also had symptoms of sleep apnea, together with other 
disorders including, bursitis in his shoulder and recurring 
ear problems which were said to date from the veteran's 
service in Vietnam.  Mr. [redacted] indicated that the veteran's 
left knee often became inflamed for several days.  

Thereafter, records of post-service medical treatment of the 
veteran at military medical facilities were associated with 
the claims folder.  Medical records from the outpatient 
clinic at a U.S. military hospital in Vicenza, Italy, 
beginning in December 1981, noted that the veteran complained 
of swelling pain in his left ankle.  He reported that his 
left ankle pain was a recurrent problem which began with an 
injury 11 years earlier, in which he tore ligaments in his 
ankle.  He further indicated that he received medical 
treatment in the same hospital two years earlier, and was 
told that the injured ligaments had calcified.  In May 1982, 
the veteran was treated for what was described as acute 
arthritis of the first proximal metatarsal joint.  The 
examiner noted marked tenderness and edema over the proximal 
metatarsal head, and diffuse ankle swelling.  The examiner's 
impression was acute gouty arthritis.  In August 1984, the 
veteran complained of left knee swelling of three to four 
days' duration.  He stated that he had not injured his left 
knee.  A subsequent, undated medical note includes an 
examining physician's assessment of a question of gout, which 
was thought to be probable by history.  

In a March 1996 statement, the veteran's wife indicated that 
he has had pain in his upper extremities, to include his 
right shoulder, since 1978, and the pain had grown so severe 
that he had been forced to discontinue weightlifting 
exercise.  She stated that he has had left knee pain since 
1969-1970, and the pain sometimes forced him to use crutches.  
She asserted that the veteran's left ankle pain has been 
similar to that in his left knee.  The veteran's wife 
indicated that he has had extreme stabbing pains in both 
ears, and itchiness of his ears since his return from 
Vietnam.  He has treated this disorder himself.  She stated 
that he has had frequent ringing in his ears since 1962.  The 
veteran's wife asserted that he had been taking medication to 
reduce uric acid levels following a diagnosis of gout in 
1976.  The veteran had had right hip pain since the late 
1960s or early 1970s.  His wife contended that the veteran 
had symptoms of sleep apnea as early as 1971, but they had 
been unaware that the symptoms showed that he had sleep 
apnea.  His symptoms included frequent daytime periods of 
sleepiness, difficulty in remaining awake during normal 
working hours, and loud snoring.  In an apparent response to 
medical records suggesting a relationship between the 
veteran's weight and his sleep apnea (as in the report of VA 
orthopedic examination of the veteran in November 1993), the 
veteran's wife stated that he had not been overweight at the 
time of the onset of the sleep apnea symptoms.  

In a hearing before a hearing officer at the RO in March 
1996, the veteran repeated his contentions with regard to his 
right shoulder, but acknowledged that he had not sought 
medical treatment for this disorder in several years.  He 
testified that he has continuing left knee pain, and he 
stated that pain limited his ability to walk and to engage in 
various activities such as hunting.  The veteran repeated his 
previous assertions regarding his left ankle, and he said 
that that the left ankle disorder was similar to his left 
knee disorder, although the pain was not as severe.  He had 
discontinued seeking medical treatment for his left knee 
because medical treatment had not been effective.  The 
veteran repeated his assertions with regard to his ear 
infections, tinnitus, gout, and his right hip disorder.  

In a statement submitted at the RO hearing in March 1996, the 
veteran contended that he experienced pain in his shoulders 
while in service, beginning in the 1970s.  He asserted that 
he injured his left knee in Vietnam in 1970, and again in 
1978, at which time he sustained a laceration and sprain.  He 
stated that he received medical treatment for his left knee 
from a civilian physician in Italy shortly after his 
retirement from service, but he could not recall the 
physician's name or address.  He contended that his left 
ankle had been injured on several occasions during service, 
and that a reference to an ankle injury in his service 
medical records from Vietnam was in error and actually should 
have referred to his left knee.  The veteran stated that he 
began to experience itching in his ears during his tour of 
duty in Vietnam.  He contended that his ears are not normal, 
and that he had been self-treating the itching disorder for 
years without achieving any permanent remedy.  With regard to 
his claim of service connection for tinnitus, the veteran 
cited his assignments in the military as a signal corps 
technician, and twelve years of service in the infantry, 
during which he indicated he was exposed to the noise of 
firing of all types of weapons.  The veteran asserted that 
his service medical records contained numerous references to 
his receipt of medical treatment for gout.  He had been able 
to limit current levels of uric acid as a result of 
medication he had been taking since 1976.  The veteran 
indicated that he had had right hip pain for more than 25 
years, and although he had sought little medical treatment 
for this disorder, he was certain he had received medical 
treatment for his right hip on at least one occasion during 
service.  With regard to his sleep apnea, the veteran 
contended that he had experienced sleep apnea symptoms since 
1971, during which time he was an infantry unit commander and 
was not overweight.  He asserted that his service-connected 
respiratory insufficiency, secondary to phrenic paralysis, 
contributed to his sleep apnea.  He contended that his 
paralyzed phrenic nerve resulted in an elevated left 
hemidiaphragm, which caused reduced lung capacity, and 
reduced ability to inhale and exhale forcibly.  The veteran 
asserted that his sleep apnea resulted from a combination of 
his being overweight and his service-connected respiratory 
disorder.  

Records of VA medical treatment of the veteran, dating from 
November 1994 to March 1996, were subsequently associated 
with the claims folder.  The records include a March 1996 
medical note that the veteran's ears did not show erythema or 
swelling.  Medical notes, dated in August 1995, showed that 
the veteran was treated for complaints of back pain.  The 
assessment was of chronic back strain.  

Records of medical treatment of the veteran at University 
Medical Associates in Omaha, Nebraska, dating from October 
1995, were received in April 1996.  On physical examination 
of the veteran, David T. Daly, M.D., noted that the veteran's 
tympanic membranes were gray, with normal landmarks.  

In a facsimile dated in April 1996, VA's Foreign Services 
Staff requested the assistance of the U.S. embassy in Rome 
regarding the disposition of the veteran's service medical 
records which were not in the claims folder, as well as 
records of post-service medical treatment of the veteran at 
the U.S. military hospital in Vicenza, Italy.  In a reply 
dated in May 1996, the U.S. embassy indicated that the U.S. 
military hospital in Vicenza retains medical records for 
approximately one year and that records are always given to 
the individual treated.  Accordingly, no records of medical 
treatment of the veteran were available from the hospital in 
Vicenza.  (It is indicated in this case that a complete set 
of the veteran's service medical records was added to the 
claims folder in January 1996 and the reco0rds were before 
the rating board at the RO at the time of the February 1996 
rating decision.)  

A report of an April 1996 VA consultation examination of the 
veteran at Fort Meade VAMC included a diagnosis of gout, 
which was well-controlled with allopurinol therapy, and which 
had not resulted in significant symptoms for several years.  

In a statement submitted in January 1997, the veteran's 
representative noted that, although a recent VA examination 
had not included a diagnosis of PTSD, the record did not show 
that a mental status examination of the veteran had ever been 
conducted.  The representative pointed out that the veteran 
had served in Vietnam, he asserted that the claim of service 
connection for PTSD was well-grounded, and he contended that 
an examination was warranted in accordance with VA's duty to 
assist a claimant in developing evidence in connection with a 
well-grounded claim.  

On examination of the veteran in May 1998 by the U.S. Air 
Force hospital at Aviano Air Base, Italy, his tympanic 
membranes demonstrated normal landmarks, and the tympanic 
membranes and ear canals were normal.  There was no 
perforation and no discharge.  There was a well-healed 
laceration of the left knee.  On psychiatric evaluation, the 
examining physician reported that the veteran demonstrated 
normal cooperative behavior and personality, normal 
comprehension, coherence, and insight, and his memory was 
intact.  The examining physician noted the veteran complained 
of occasional increases in stress and symptoms of depression, 
which required medication.  The veteran was being treated 
with allopurinol for gout, and the examining physician's 
diagnoses included gout.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).  A person 
who submits a claim for benefits under a law administered by 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial tribunal that the 
claim is well-grounded.  VA shall assist such a claimant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  If he has not presented evidence of a well-
grounded claim, his appeal must fail as to that claim, and 
there is no duty to assist him further in the development of 
his claim because such development would be futile.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Accordingly, the Board notes that, in this case, 
where the veteran has failed to present evidence of a well-
grounded claim, VA has no duty to assist in the development 
of said claim.  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  


Service Connection for a Right Shoulder Disorder

The veteran contends that he has a right shoulder disorder 
which began in service.  He is competent to assert that he 
had right shoulder pain in service.  However, the veteran 
testified at the hearing at the RO in March 1996 that he had 
not sought medical treatment for his right shoulder in some 
time and the evidence of record does not include a medical 
diagnosis of a right shoulder disorder.  The veteran is not 
competent to provide a medical diagnosis.  Layno, supra.  
Absent competent evidence of a current right shoulder 
disability, the claim of service connection for a right 
shoulder disorder is not well-grounded, and must be denied.  


Service Connection for a Disorder
Manifested by Ear Infections

The veteran asserts that he developed a disorder manifested 
by ear infections during service in Vietnam.  He is competent 
to state that he had ear infections in service, and the 
service medical records show that he received medical 
treatment for ear infections, mild seborrhea of the external 
ears, and otitis externa.  The Board notes that the veteran's 
ears were negative for abnormalities on his initial VA 
examination after discharge, in September 1980.  On 
examination in October 1995, Dr. Daly, of University Medical 
Associates, noted that the veteran's tympanic membranes were 
gray, with normal landmarks.  On examination of the veteran 
at a military hospital at Aviano Air Base, in May 1998, the 
examiner reported similar findings as to the veteran's ears.  
There is no diagnosis of a current disorder manifested by ear 
infections, and the veteran is not competent to provide a 
diagnosis.  Absent competent evidence of a current disorder 
manifested by ear infections, the claim of service connection 
for a disorder manifested by ear infections is not well-
grounded, and must be denied.  


Service Connection for Tinnitus

The veteran contends that he has tinnitus, which developed as 
a result of his exposure to acoustic trauma during service in 
conjunction with his duties as an infantry officer and his 
proximity to discharging firearms.  His DD Form 214 confirms 
that his MOS was infantry officer, and he is competent to 
state that he had ringing in his ears in service.  However, 
there is no medical diagnosis of tinnitus.  Absent competent 
evidence of tinnitus, the claim of service connection for 
tinnitus is not well-grounded and must be denied.  



Service Connection for a Right Hip Disorder

The veteran asserts that he has a right hip disorder which 
began in service, and he is competent to state that he had 
right hip pain in service.  However, in the March 1996 
statement he submitted at the time of the RO hearing, the 
veteran acknowledged that he had sought little medical 
treatment for this disorder, and the evidence of record does 
not include a diagnosis of a right hip disorder.  The veteran 
is not competent to provide such a diagnosis.  Absent 
competent evidence of a current right hip disorder, the claim 
of service connection for a right hip disorder is not well-
grounded and must be denied.  


Service Connection for PTSD

The veteran contends that he has PTSD, and that this disorder 
began in service.  Service connection for PTSD requires 
medical evidence diagnosing the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  

The veteran is competent to state that he had psychiatric 
symptoms in service, and it is undisputed that he served in 
the U.S. Army in Vietnam, and that his primary MOS was 
infantry officer.  He was awarded the Bronze Star Medal and 
the Vietnam Cross of Gallantry but, the evidence currently of 
record does not permit a determination as to whether he 
engaged in combat with the enemy.  The veteran's 
representative contended, in a January 1997 statement, that 
the record did not indicate that a mental status examination 
of the veteran had ever been conducted.  

The Board notes that psychiatric evaluation of the veteran in 
service in December 1979 (shortly before his separation from 
service in January 1980) was normal.  Additionally, 
subsequent to the January 1997 statement of the veteran's 
representative, the veteran was accorded a psychiatric 
evaluation, during the May 1998 medical examination at Aviano 
Air Base.  The examining physician did not diagnose PTSD or 
any other chronic acquired psychiatric disorder.  The 
physician reported that the veteran complained of occasional 
increases in stress and symptoms of depression, but the 
examiner's diagnoses did not include depression, and the 
examiner did not relate the reported symptoms of depression 
to service.  Absent competent evidence of PTSD, the claim of 
service connection for PTSD is not well-grounded and must be 
denied.  


Service Connection for a Left Ankle Disorder

The veteran asserts that he has a left ankle disorder which 
began with a left ankle injury in service.  The service 
medical records show that he was treated for complaints of 
left ankle pain in service.  An x-ray study of the left ankle 
in December 1979 showed soft tissue calcification due to old 
left ankle trauma.  Post service, a May 1982 medical record 
showed that an examiner noted diffuse ankle swelling, and a 
VA x-ray study of the left ankle in October 1994 disclosed 
findings which suggested an undisplaced fracture across the 
bone of the talus laterally.  The residuals of injury to the 
left ankle identified on a service x-ray and currently are 
chronic in nature.  As such, there is a proper basis for 
concluding that the current residuals of a left ankle injury 
are attributable to injury in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 
(1997).  


Service Connection for a Left Knee Disorder

The veteran contends that he has a left knee disorder which 
began with a left knee injury in service.  The service 
medical records include a notation which showed the left knee 
was status post trauma with laceration.  On VA orthopedic 
examination in November 1993, the examining physician's 
diagnosis was mild arthritic changes and left knee 
patellafemoral syndrome.  VA x-ray study of the veteran's 
knees in December 1993 showed minimal hypertrophic changes.  
The May 1998 examination of the veteran included a finding of 
a well-healed laceration scar of the left knee.  Whereas 
there is no medical opinion relating the current arthritis in 
the left knee to a left knee injury in service, the left knee 
degenerative arthritis is clearly a further manifestation of 
the service-connected degenerative arthritis of the lumbar 
spine.  The current laceration scar of the left knee is 
clearly attributable to the knee laceration in service.  As 
such, a proper basis is afforded for granting service 
connection for residuals of a left knee injury consisting of 
a laceration scar as well as degenerative arthritis of the 
left knee.  


Primary and Secondary Service Connection for Sleep Apnea

The veteran asserts that he developed symptoms of sleep apnea 
in service, and that his current sleep apnea had its onset 
during service.  In the alternative, he contends that he 
developed sleep apnea due to his service-connected 
respiratory insufficiency.  

The evidence of record contains several diagnoses of sleep 
apnea, including a January 1993 diagnosis from a medical 
facility at Ellsworth AFB, and diagnoses reported in 
conjunction with a VA respiratory examination of the veteran 
in November 1993, a VA examination of the veteran in October 
1994, and a VA hospital discharge summary dated in December 
1994.  Therefore, the first requirement of Caluza is met with 
regard to the claim.  The veteran is competent to assert that 
he experienced sleep disorder symptoms in service, and the 
second element of Caluza is satisfied.  What is missing is 
medical evidence linking his sleep apnea to service and/or to 
a service-connected respiratory insufficiency.  Not only is 
there no medical evidence relating the veteran's sleep apnea 
to service, but the only medical evidence as to the question 
of a relationship between his sleep apnea and service-
connected respiratory insufficiency is the opinion of a 
physician who, upon VA respiratory examination of the veteran 
in November 1993, concluded that the veteran's sleep apnea 
was in no way related to his left hemidiaphragm disorder.  
Accordingly, in the absence of medical evidence relating the 
veteran's sleep apnea to service or to service-connected 
respiratory insufficiency, the claim for primary service 
connection for sleep apnea and the claim for secondary 
service connection for sleep apnea are not well-grounded, and 
must be denied.  


Service Connection for Gout

The veteran contends that he has gout, which began in 
service.  During service in 1975, a military physician 
suspected that the veteran had gout.  In late 1975 and early 
1976, there were assessments of hyperuricemia.  The evidence 
of record contains several diagnoses of gout including, a 
military medical report, dated in May 1982, with an 
examiner's assessment of acute gouty arthritis, an August 
1984 examining physician's assessment of a question of gout, 
thought to be probable by history, an April 1996 VA 
examination report with a diagnosis of gout, and a May 1998 
examination report with a diagnosis of gout.  Gout is by 
regulation a chronic disease for which presumptive service 
connection may be granted, if manifest to a compensable 
degree within the first post-service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
this case, it was demonstrated by clinically identified 
symptoms in service.  A physician suspected its existence in 
service, and it was definitively identified shortly after 
service.  It is shown by the evidence to have developed 
during service.  38 U.S.C.A. §§ 1110, 1131, 5107.  See also, 
Savage, 10 Vet. App. 488 (1997).  


ORDER

Service connection for a right shoulder disorder is denied.  

Service connection for a disorder manifested by ear 
infections is denied.  

Service connection for tinnitus is denied.  

Service connection for a right hip disorder is denied.  

Service connection for PTSD is denied.  

Service connection for a left ankle disorder is granted.  

Service connection for a left knee disorder, consisting of a 
laceration scar and degenerative arthritis, is granted.  

Primary service connection for sleep apnea is denied.  

Secondary service connection for sleep apnea is denied.  

Service connection for gout is granted.  


REMAND

As an initial matter, the Board finds that the claim for an 
increased rating for the veteran's service-connected low back 
disorder is well-grounded.  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran's service-connected low back disorder may be 
rated 20 percent disabling under Diagnostic Code 5295 of VA's 
Schedule for Rating Disabilities (38 C.F.R. Part 4).  He 
contends that a 40 percent rating more nearly approximates 
the severity of his service-connected low back disability.  A 
40 percent rating is warranted under Diagnostic Code 5295 
where there is severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent rating is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  A 40 percent rating may also be assigned 
for a low back disorder when there is severe limitation of 
motion of the lumbar spine.  Diagnostic 5292.  

In a March 1996 statement, the veteran's wife asserted that 
the veteran's back pain is sometimes so severe as to prevent 
his getting out of bed or dressing himself, and he has missed 
many days of work due to back pain.  She indicated that he 
had been told that the only remedy for his back disorder was 
surgical fusion of several vertebrae in his back.  At a 
hearing before a hearing officer at the RO in March 1996, the 
veteran testified that his ability to bend backward is 
limited, that he cannot sit comfortably for long periods, and 
that back pain awakens him from his sleep.  In a March 1996 
statement in support of his claims, submitted at the RO 
hearing, the veteran asserted that, with regard to his back, 
he had definite joint space narrowing, some loss of lateral 
and forward motion, and osteoarthritic changes.  In a 
statement submitted in January 1997, the veteran's 
representative contended that the medical evidence of record 
shows spondylosis of the veteran's spine at L5-S1 and 
narrowing of the joint space at L4-5.  The representative 
contended that a 40 percent rating is warranted for the 
veteran's service-connected low back disorder under 
Diagnostic Code 5295 because there is narrowing and 
irregularity of the joint space.  

On medical examination of the veteran at Aviano Air base in 
May 1998, the examiner noted that the veteran complained of 
intermittently severe, but daily low back pain, which 
occasionally radiated into the area of his hips and thighs.  
On clinical evaluation, the back was negative for palpable 
spasm or defect.  Flexion was to 90 degrees, extension was 
limited by pain to zero degrees, and lateral flexion was to 
20 degrees bilaterally.  Straight leg raising was negative 
for abnormalities.  The diagnoses included chronic low back 
pain.  The examining physician recommended an x-ray study of 
the veteran's lumbar spine, but no report of an x-ray study 
in connection with the May 1998 examination of the veteran is 
contained in the claims folder.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that disability ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  In DeLuca, the 
claimant sought an increased disability rating for a 
musculoskeletal disorder, and the Court indicated that the 
medical examiner should be asked to determine whether the 
joint in question exhibited pain on use, weakened movement, 
excess fatigability or incoordination, and that these 
symptoms must be considered in the rating determination.  The 
clinical findings reported on the May 1998 examination of the 
veteran's low back do not permit evaluation of the severity 
of this service-connected disability in the context of the 
DeLuca considerations.  Furthermore, the x-ray study 
recommended by the examining physician in May 1998, might 
have provided the clinical evidence needed to assist the 
Board in determining whether the veteran meets the criteria 
for the next higher rating available under Diagnostic Code 
5295.  

Accordingly, the claim for an increased rating for a service-
connected low back disorder is REMANDED to the RO for the 
following:  

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for his service-
connected low back disorder since his 
medical examination in May 1998.  All 
records of medical treatment identified 
should be associated with the claims 
folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA or other official 
examination to determine the current 
severity of his service-connected low 
back disorder.  All clinical findings 
should be reported in detail, and all 
tests directed by the examining 
physician, to include x-ray study, should 
be performed.  The examiner must review 
the claims folder and a copy of this 
remand in connection with the 
examination, and state in the examination 
report that the review has been 
accomplished.  The examining physician 
should conduct range of motion testing of 
the lumbar spine, specifying the range of 
motion in degrees, and in all planes, and 
comment as to whether there is slight, 
moderate or severe limitation of motion 
of the lumbar spine.  The examiner should 
also comment as to whether the lumbar 
spine exhibits characteristic pain on 
motion, muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilaterally, in standing position, 
and/or severe disability with listing to 
the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.  The 
examiner should also comment on the 
effects of the low back disorder upon the 
veteran's ordinary activity and how any 
pain impairs him functionally, 
particularly in the work place, 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) as applicable.  

3.  The RO should then review the claim 
for an increased rating for the veteran's 
service-connected low back disorder to 
determine whether the claim may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.   



		
	BRUCE E. HYMAN
	Veterans Law Judge



 


- 25 -


